Case 1:20-cv-01409-EK-CLP Document 6 Filed 08/10/20 Page 1 of 3 PageID #: 81
                                                                        1301 Avenue of the Americas
                                                                        25th Floor
                                                                        New York, NY 10019

                                                                        646.927.5500 main
                                                                        646.927.5599 fax



                                                                       August T. Horvath
                                                                       646-927-5544
August 10, 2020


Via ECF
Honorable Eric Komitee, U.S.D.J.
U.S. District Court for the Eastern District of New York
225 Cadman Plaza East, Courtroom 6G North
Brooklyn, NY 11201

        Re:         Cohen v. Wegmans Food Markets, Inc., Case No. 1:20-cv-1409-EK-CLP

Dear Judge Komitee:

       We represent defendant Wegmans Food Markets, Inc. (“Wegmans”), which intends to
move to dismiss the Complaint (Dkt. 1) in this matter under Rule 12(b)(6). We write to request
a pre-motion conference regarding Wegmans’ intended motion and briefly state here the
grounds for the motion.

I.      The “Vanilla” Labeling Is Not Plausibly Deceptive to Reasonable Consumers

        Wegmans sells French Vanilla Ice Cream under its store brand, Wholesome Pantry.
Plaintiffs allege that Wegmans, by designating the ice cream with the characterizing flavor
“vanilla,” is not only making a claim about how the beverage tastes, but also making an implied
claim that all of the vanilla taste of the products comes from vanilla bean extract. Dkt. 1 ¶ 4.
To prove conduct is materially misleading as required under General Business Law §§ 349 and
350, a plaintiff must demonstrate that “a reasonable consumer acting reasonably under the
circumstances” would be misled. Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015).
A court may determine as a matter of law that an allegedly deceptive practice would not have
misled a reasonable consumer. See Fink v. Time Warner Cable, 714 F.3d 739, 741 (2d Cir.
2013). Courts in this Circuit dismiss challenges to advertising claims where the challenged
marketing claims would not deceive reasonable consumers. See, e.g., Melendez v. ONE Brands,
LLC, No. 18-cv-6650-CBA (E.D.N.Y. March 16, 2020); Sarr v. BEF Foods, No. 18-cv-6409-
ARR, 2020 U.S. Dist. LEXIS 25594 (E.D.N.Y. Feb. 13, 2020); Campbell-Clark v. Blue
Diamond Growers, No. 1:18-cv-5577-WFK (E.D.N.Y. Dec. 17, 2019). This Complaint should
be dismissed, as a matter of law, on the basis that no reasonable consumer would interpret the
“vanilla” flavor designator on Wegmans ice cream as a claim that all of the product’s vanilla
taste must come from vanilla bean extract. A suit against Wegmans by the same Plaintiffs’
counsel making virtually identical claims with regard to a different variety, Wegmans Vanilla
Ice Cream, was recently dismissed on these grounds in the Southern District of New York.
Steele v. Wegmans Food Markets, Inc., 1:19-cv-9227-LLS, 2020 U.S. Dist. LEXIS 123637
(S.D.N.Y. July 14, 2020). This case should be also.


 ATTORNEYS AT LAW                                BOSTON | NEW YORK | PARIS | WASHINGTON | FOLEYHOAG.COM


B5059074.1
FH5170187.1
Case 1:20-cv-01409-EK-CLP Document 6 Filed 08/10/20 Page 2 of 3 PageID #: 82
Honorable Eric Komitee, U.S.D.J.
August 10, 2020
Page 2

II.    Plaintiffs Attempt to Enforce Their Interpretation of Federal Food Regulations Is
       Implicitly Preempted

        The Complaint is almost entirely concerned with the alleged non-compliance of
Wegmans’ packaging and labeling with the Food, Drug and Cosmetic Act (FDCA). Purported
non-compliance with these regulations is proffered as the only basis for the allegation that the
soy milk’s labeling is purportedly deceptive to consumers. The Complaint is Plaintiffs’ attempt
privately to enforce the FDCA, filed because Plaintiffs’ counsel believes it has spotted a
technical violation of FDA regulations. But Plaintiffs are not the FDA, and are neither
competent to interpret FDA regulations nor empowered to enforce them.

         The right to enforce the FDCA rests exclusively with the Food and Drug Administration.
See 21 U.S.C. § 337(a); PDK Labs, Inc. v. Friedlander, 103 F.3d 1105, 1113 (2d Cir. 1997)
(there can be no private cause of action if a plaintiff's “true goal is to privately enforce alleged
violations of the FDCA”); Verzani v. Costco Wholesale Corp., No. 09-cv-2117, 2010 WL
3911499 (S.D.N.Y. Sept. 28, 2010) (“The FDCA lacks a private right of action and therefore [a
plaintiff] cannot rely on it for purposes of asserting a state-law consumer claim under G.B.L.
§ 349”), aff’d, 432 Fed. Appx. 29 (2d Cir. 2011). This is a case where “a plaintiff's true purpose
is to enforce federal regulations, masquerading as a state-law claim.” In re Trader Joe's Tuna
Litig., 289 F. Supp. 3d 1074, 1086 (S.D. Cal. 2017) (dismissing New York G.B.L. §§ 349-350
claims). Conclusory allegations aside, no basis other than FDCA non-compliance is alleged for
any deception in the labeling of the ice cream products.

III.   Plaintiffs’ Claims Are Expressly Preempted

         Plaintiffs not only seek to enforce FDCA regulations, but also misinterpret those
regulations. First, 21 C.F.R. § 101.22(h)(1) provides that any “[s]pice, natural flavor, and
artificial flavor may be declared as ‘spice,’ ‘natural flavor,’ or ‘artificial flavor’” in the
statement of ingredients. Because the Product is flavored with natural flavors derived from the
vanilla bean, both the principal display panel and ingredient list are compliant with federal
regulations. Because Wegmans’ labeling practices for the Product comply with FDA
regulations, Plaintiff’s claims attempting to impose labeling requirements not identical to those
regulations are expressly preempted. Casey v. Odwalla, Inc., 338 F. Supp. 3d 284, 296
(S.D.N.Y. 2018) (“[I]f a product’s packaging does not run afoul of federal law governing food
labeling, no state law claim for consumer deception will lie.”).

IV.    Plaintiffs Do Not Have Standing to Seek Injunctive Relief

         Plaintiffs lack standing to seek preliminary or permanent injunctive relief because they
fail to allege any likelihood that they will be deceived in the future by the challenged
representations, and thus, fail to demonstrate any likelihood of continuing or future injury. See
Berni v. Barilla S.p.A., et al. v. Schulman, No. 19-1921-cv, 2020 U.S. App. LEXIS 21167 (2d
Cir. July 8. 2020); Davis, 297 F. Supp. 3d at 338-339; Nicosia v. Amazon.com, Inc., 834 F.3d
220, 239 (2d Cir. 2016).




B5059074.1
FH5170187.1
Case 1:20-cv-01409-EK-CLP Document 6 Filed 08/10/20 Page 3 of 3 PageID #: 83
Honorable Eric Komitee, U.S.D.J.
August 10, 2020
Page 3

V.     The Elements of Fraud, Negligent Misrepresentation, Warranty, and Unjust
       Enrichment Are Not Pled or Supported with Factual Allegations

        Plaintiffs’ fraud claim should be dismissed because they have not alleged facts that
“give rise to a strong inference of fraudulent intent,” Campaniello Imports, Ltd. V. Saporiti
Italia S.p.A., 117 F.3d 655, 663 (2d Cir. 1997), by pleading facts to show that Wegmans either
had “both motive and opportunity to commit fraud” or “strong circumstantial evidence of
conscious misbehavior or recklessness.” Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128
(2d Cir. 1994). Plaintiffs’ negligent misrepresentation claim should be dismissed because,
under New York common law, this cause of action requires a special relationship of trust to
exist between the parties, and is not applicable to an arm’s-length commercial transaction.
Kimmell v. Schaefer, 89 N.Y.2d 257, 263 (1996). Plaintiffs’ express warranty claim must be
dismissed because no expressly false statement, but only implied misrepresentations, are
alleged, and because Plaintiffs did not provide timely notice of the alleged breach. Colella v.
Atkins Nutritionals, Inc., 348 F. Supp. 3d 120, 143 (E.D.N.Y. 2018). Their claim for breach of
implied warranty of merchantability must be dismissed because there is no allegation that the
product is not merchantable and fit for its intended use. The unjust enrichment claim should be
dismissed because it is duplicative of the false advertising claims. An unjust enrichment claim
is not available where it merely duplicates a contract or tort claim, which has been held to
include GBL false-advertising claims. See Reyes, 2019 U.S. Dist. LEXIS 125971 at *15
(dismissing unjust enrichment claim that was duplicative of GBL claims); Weisblum, 88 F.
Supp. 3d at 296-97 (same); Bowring v. Sapporo U.S.A. Inc., 234 F. Supp. 3d 386, 392
(E.D.N.Y. 2017) (same).

                                            Respectfully submitted,


                                            August T. Horvath




B5059074.1
FH5170187.1
